DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Whittenberger, Mark (Registration number 52356) on 11/16/2021.
19. (Previously Presented) The rotary position sensor according to claim [[15]] 12, wherein the mechanical alignment feature is selected from the group consisting of. a pattern on an outside of the first structure, a non-axisymmetric part of the outside of the first structure, a hole in the first structure, and a protrusion of the first structure.
Allowable Subject Matter
2.	Claims 12-14 and 19-32 are allowed
Reason for Allowance
3.	The following is an examiner’s statement of reasons for allowance: 
In combination with other limitations of the claims. The cited prior arts fail to teach “A rotary position sensor comprising: a first structure; a second structure, the first structure being rotatably coupled to the second structure by a bearing having a rotation axis; a dipole magnet  and a mechanical alignment feature for properly orienting the direction of magnetic moment of the dipole magnet, wherein the mechanical alignment feature is detectable from the outside of the rotary position sensor”, as required by claims 12, 21 and 23.
Claims 13-14, 19-20, 22, 24-32 are in condition for allowance, based on their dependencies.



Conclusion
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAQI NASIR whose telephone number is (571)270-1425.  The examiner can normally be reached on Monday through Thursday, 6:45AM- 5:15PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Assouad Patrick can be reached on 5712722210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TAQI NASIR/
Examiner, Art Unit 2858
/Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858